ORDER

PER CURIAM.
Defendant was charged by information with promotion of obscene material, section 706.070 S.L.C.R.O. The trial court found defendant guilty and assessed punishment at a $1,000 fine. Defendant appeals the judgment on his conviction. We affirm.
*597We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).